       Case 1:19-cr-20706-UU Document 15 Entered on FLSD Docket 11/26/2019 Page 1 of 1
                                         CO U RT M IN UTES                                              Page1
                                 M agistrate Judge Chris M .M cAliley
                    AtkinsBuildingCourthouse-6thFloor                     Date:11/26/19* Time:10:00a.m.
Defendant:Alvaro CobarBustm ante          J#: 464-104 Case #:19-20706-CR-UNGAR0
                                                                            '

AUSA: î                                               Attrney:                  rw                      &
Violation: Conspiracy to Com m itM oney Laun          Ing
Proceeding: ReportRe:counsel,Arraignm ent                     CJA Appt:
Bond/PTD Held:C Yes t
                    - No              Recommended Bond:
Bond Setat:PretrialDetention -STIP                            Co-signed by:
 R, Surrenderand/ordonotobtainpassports/traveldocs                   Language'English
                                                                                .



 C ReporttoPTSas directed/or       x'saweek/monthby                   Disposition:
   phone:      x'saweek/monthinperson                                  goax oietikar, rem ora counsel*
     Random urine testing by PretrialServices
     Treatm entasdeem ed necessary
 V   Refrainfrom excessive useofalcohol
 1- Participatein m entalhealthassessm ent& treatment
                                                                          N ot Guilt   Iea entered
    Maintainorseekfull-timeemployment/education                             Jury trialdemanded
 f- Nocontactwithvictims/witnesses
     No firearm s
 7- Notto encum berproperty

 NV Maynotvisittransportationestablishments
     HomeConfinement/ElectronicMonitoringand/or
     Curfew              pm to          am ,paid by
     Allow ances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 Nr Travelextendedto:                                                   '
 1
 - Other:                                                              from SpeedyTrialClock
NEXT COURT APPEARANCE    Date:            Time:             Judge:                         Place:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
StatusConference RE:
           *'       %.
                                                                                       .
D.A.R. ! .                                                           Tim e in Court:
       8        .
                    .                                                                       w       ,
